DETAILED ACTION

Status of Claims
Claims 1-18 are pending and presented for examination on the merits.
Claims 1, 3-5, and 10 are currently amended.  Claims 11-18 are new.

Status of Previous Objections to the Specification
The previous objection to the disclosure is withdrawn in view of the amendment to the specification filed on 02/09/2021.

Status of Previous Claim Objections
The previous objections to claims 1 and 3-5 are withdrawn in view of the amendments to the claims.

Status of Previous Claim Rejections
The previous rejections of claims 5 and 10 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272428 (A1) or WO 2017/100174 (A1) to Plotnikov et al. (“Plotnikov”) in view of US 2018/0304373 (A1) or WO 2017/069525 (A1) to Han et al. (“Han”), further in view of US 2009/0298982 (A1) to Meyer et al. (“Meyer”) and US 6,398,843 (B1) to Tarrant (“US ‘843”), and further in view of US 2007/0110608 (A1) to Liu (“Liu”).
For brevity, all citations to Plotnikov in this Office action will refer to the US publication.  The US publication of the Han document will serve as the English equivalent of the corresponding WIPO publication, and all citations to Han in this Office action will refer to the US publication.
Regarding claims 1 and 2, Plotnikov teaches a method of making a metal matrix composite that includes inorganic particles.  Title.  The method includes the step of mixing powders that include metal powder (matrix powder) and inorganic powder in order to form a homogeneous mixture (uniformly mixed raw powders).  Para. [0037].  The metal can be pure aluminum or aluminum alloys.  Para. [0042].  The metal powder particle size can be 35 µm or more.  Para. [0043].  The inorganic particles can be silica (SiO2).  Para. [0091]; Table 1.  The inorganic particles can have a size of 50 nm or more and present in an amount of at least 1 weight percent of the matrix composite.  Para. [0045], [0046].
The powder mixture can be subjected to cold compaction (press shaping to obtain base bodies) and sintered.  Para. [0066].  Sintering can occur at a temperature of at least 500o
Plotnikov does not teach applying a solid solution and artificial aging treatment after sintering.
Han, directed to molding aluminum and reinforcing powders, teaches applying a T6 solution and aging treatment to molded and sintered bodies.  Abstract; para. [0028]-[0030], [0044], [0099], [0107], [0113].  An example solution treatment temperature is 540oC for 1 hour and an example artificial aging treatment is 170oC for 8 hours.  Para. [0044], [0099], [0107], [0113].  The T6 treatment improves the tensile properties of the aluminum body.  FIG. 5.  Therefore, it would have been obvious to one of ordinary skill in the art to have applied a solution treatment and artificial aging to the aluminum bodies of Plotnikov because it would improve the mechanical properties of the sintered compact.
Plotnikov teaches that the inorganic particles can be silica (SiO2) and can have a size of 50 nm or more (para. [0045], [0091]; Table 1), but is silent regarding their specific surface area.
Meyer, directed to fumed silanized silica, discloses fumed silica having an average primary particle size of 5-50 nm and having a surface area (specific surface area) of 25-400 m2/g.  Page 2, table underneath para. [0027].  Fumed silica can be homogeneously distributed if mixed properly (para. [0008]) and can show no propensity to agglomerate (para. [0033]).  US ‘843, directed to dispersion-strengthened aluminum alloy, teaches that strengthening dispersoids (e.g., SiO2) are preferably less than 100 nm because they are easier to distribute evenly in this size range.  Col. 1, line 67; col. 2, lines 1-4, 19-22.  Therefore, it would have been obvious to one of ordinary skill in the art to have selected inorganic silica particles in Plotnikov having the specific surface area 
Plotnikov teaches allowing the composite to cool in the furnace under nitrogen (para. [0040]), but does not specifically teach the claimed cooling time.  Plotnikov also does not teach sintering under a nitrogen (N2) atmosphere.  
Liu, directed to methods of manufacturing aluminum alloy components, teaches sintering under a nitrogen atmosphere, which, together with some moisture, can improve the sintering process.  Para. [0022], [0028], [0044]; FIG. 1.  The cooling rate is 5oC/minute from a temperature of 630oC.  Para. [0050].  To reach room temperature (approximately 25oC) from 630oC, the time to cool would be 121 minutes or about 2 hours.  
It would have been obvious to one of ordinary skill in the art to have used nitrogen as the sintering atmosphere because it is an inert gas (Plotnikov at para. [0039]) and improves sinterability.  Additionally, it would have been obvious to one of ordinary skill in the art to have cooled at the rate disclosed in Liu because it would meet Plotnikov’s suggestion that furnace cooling can be relatively slow (as opposed to faster with coolants).  Para. [0040].  
Regarding claim 5, Meyer teaches a fumed silica having the following characteristics (page 4):

    PNG
    media_image1.png
    647
    547
    media_image1.png
    Greyscale

These properties match the claimed properties.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Han, further in view of Meyer and US ‘843, and further in view of Liu, as applied to claim 1 above, and further in view of CN 104498752 (A) to Shi et al. (“Shi”) (English abstracts and computer-generated translation are in file).
Regarding claims 3 and 4, Plotnikov is silent regarding the parameters of the mixing step.  
Shi, directed to micro-nano particle-reinforced aluminum composite, discloses ball milling at 200 rpm for 5-25 hours to make a composite powder prior to sintering.  Page 2, step (1).  The reinforcement phase is uniformly distributed.  Page 3, lines 88, 108-109.  It would have been obvious to one of ordinary skill in the art to have utilized the mixing method disclosed in Shi in the mixing of Plotnikov because it would achieve the homogeneity desired by Plotnikov (para. [0037]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Han, further in view of Meyer and US ‘843, and further in view of Liu, as applied to claim 1 above, and further in view of US 2017/0274452 (A1) to Nagase et al. (“Nagase”).
Regarding claims 6 and 7, Plotnikov does not teach the presence of a lubricant.  
Nagase, directed to a sintered body, teaches adding lubricant in amount of 0.03-0.7% by mass of the powder for sintering and mixing it with the remaining powders in the mixture with a V-cone type mixer.  Para. [0040].  The lubricant improves the lubricity of the powders in the mold.  Para. [0038].  It would have been obvious to one of ordinary skill in the art to have added lubricant to the powders of Plotnikov so that they are easy to remove from the mold after compaction and sintering.  
Regarding claim 8, Nagase teaches dewaxing the lubricant for 1 hour at 500oC.  Para. [0047].  Although this temperature and time are higher than the claimed values, a lower temperature would require less time to dewax.  Additionally, the dimensions of the part (e.g., thickness) dictate the length of time needed to remove the lubricant.  A thinner part would need less time in the furnace.  Furthermore, the dewaxing .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Han, further in view of Meyer and US ‘843, and further in view of Liu, as applied to claim 1 above, and further in view of US 2016/0273081 (A1) to Tarrant et al. (“US ‘081”).
Regarding claim 9, Plotnikov teaches that the powder mixture can be subjected to cold compaction (mold or die is implied) (para. [0066]), but does not specify the parameters of the cold compaction.
US ‘081, direct to making aluminum matrix composites, teaches cold compacting at 250-330 MPa.  Title; abstract; para. [0053].  Cold compaction acts to coalesce the particles in the mixture to form the preform.  Para. [0053].  It would have been obvious to one of ordinary skill in the art to have applied a pressure prior to sintering because cold compaction allows the user to pre-shape the bodies and promote the coalescing of particles in the powder mixture.

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Meyer and US ‘843, and further in view of Liu
Regarding claims 10 and 11, Plotnikov teaches a method of making a metal matrix composite that includes inorganic particles.  Title.  The method includes the step of mixing powders that include metal powder (matrix powder) and inorganic powder in order to form a homogeneous mixture (uniformly mixed raw powders).  Para. [0037].  The metal can be pure aluminum (elemental aluminum) or aluminum alloys, such as AA5052 (non-heat treatable aluminum alloy).  Para. [0042].  The metal powder particle size can be 35 µm or more.  Para. [0043].  The inorganic particles can be silica (SiO2).  Para. [0091]; Table 1.  The inorganic particles can have a size of 50 nm or more and present in an amount of at least 1 weight percent of the matrix composite.  Para. [0045], [0046].
The powder mixture can be subjected to cold compaction (press shaping to obtain base bodies) and sintered.  Para. [0066].  Sintering can occur at a temperature of at least 500oC for a time of at least 30 minutes.  Para. [0038].  Cooling can take place in the furnace.  Para. [0040].
Plotnikov teaches that the inorganic particles can be silica (SiO2) and can have a size of 50 nm or more (para. [0045], [0091]; Table 1), but is silent regarding their specific surface area.
Meyer, directed to fumed silanized silica, discloses fumed silica having an average primary particle size of 5-50 nm and having a surface area (specific surface area) of 25-400 m2/g.  Page 2, table underneath para. [0027].  Fumed silica can be homogeneously distributed if mixed properly (para. [0008]) and can show no propensity to agglomerate (para. [0033]).  US ‘843, directed to dispersion-strengthened aluminum alloy, teaches that strengthening dispersoids (e.g., SiO2) are preferably less than 100 
Plotnikov does not teach sintering under a nitrogen (N2) atmosphere.  Plotnikov teaches allowing the composite to cool in the furnace under nitrogen (para. [0040]), but does not specifically teach the claimed cooling time.
Liu, directed to methods of manufacturing aluminum alloy components, teaches sintering under a nitrogen atmosphere, which, together with some moisture, can improve the sintering process.  Para. [0022], [0028], [0044]; FIG. 1.  The cooling rate is 5oC/minute from a temperature of 630oC.  Para. [0050].  To reach room temperature (approximately 25oC) from 630oC, the time to cool would be 121 minutes or about 2 hours.  
It would have been obvious to one of ordinary skill in the art to have used nitrogen as the sintering atmosphere because it is an inert gas (Plotnikov at para. [0039]) and improves the sinterability.  Additionally, it would have been obvious to one of ordinary skill in the art to have cooled at the rate disclosed in Liu because it would meet Plotnikov’s suggestion that furnace cooling can be relatively slow (as opposed to faster with coolants).  Para. [0040].  
Regarding claim 14, Meyer teaches a fumed silica having the following characteristics (page 4):

    PNG
    media_image1.png
    647
    547
    media_image1.png
    Greyscale

These properties match the claimed properties.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Meyer and US ‘843, and further in view of Liu, as applied to claim 10 above, and further in view of Shi.
Regarding claims 12 and 13, Plotnikov is silent regarding the parameters of the mixing step.  
Shi, directed to micro-nano particle-reinforced aluminum composite, discloses ball milling at 200 rpm for 5-25 hours to make a composite powder prior to sintering.  .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Meyer and US ‘843, and further in view of Liu, as applied to claim 10 above, and further in view of Nagase.
Regarding claims 15 and 16, Plotnikov does not teach the presence of a lubricant.  
Nagase, directed to a sintered body, teaches adding lubricant in amount of 0.03-0.7% by mass of the powder for sintering and mixing it with the remaining powders in the mixture with a V-cone type mixer.  Para. [0040].  The lubricant improves the lubricity of the powders in the mold.  Para. [0038].  It would have been obvious to one of ordinary skill in the art to have added lubricant to the powders of Plotnikov so that they are easy to remove from the mold after compaction and sintering.  
Regarding claim 17, Nagase teaches dewaxing the lubricant for 1 hour at 500oC.  Para. [0047].  Although this temperature and time are higher than the claimed values, a lower temperature would require less time to dewax.  Additionally, the dimensions of the part (e.g., thickness) dictate the length of time needed to remove the lubricant.  A thinner part would need less time in the furnace.  Furthermore, the dewaxing temperature need not be high where vaporization point of the lubricant is low.  It is noted that Nagase names other lubricants for use.  Para. [0039].  It would have been .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Meyer and US ‘843, and further in view of Liu, as applied to claim 10 above, and further in view of US ‘081.
Regarding claim 18, Plotnikov teaches that the powder mixture can be subjected to cold compaction (mold or die is implied) (para. [0066]), but does not specify the parameters of the cold compaction.
US ‘081, direct to making aluminum matrix composites, teaches cold compacting at 250-330 MPa.  Title; abstract; para. [0053].  Cold compaction acts to coalesce the particles in the mixture to form the preform.  Para. [0053].  It would have been obvious to one of ordinary skill in the art to have applied a pressure prior to sintering because cold compaction allows the user to pre-shape the bodies and promote the coalescing of particles in the powder mixture.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection.
Applicant states that Plotnikov is silent regarding the specific surface area of the inorganic particles.
In response, it is acknowledged that Plotnikov is silent regarding specific surface area of the inorganic silica particles.  However, smaller particles such as those having a specific surface area of 25-400 m2/g and an average primary particle size of 5-50 nm are known to be able to be homogeneously distributed and avoid agglomeration.  Page 2, table underneath para. [0027]; para. [0008], [0033].  This is supported by US ‘843, which teaches that strengthening dispersoids are preferably less than 100 nm because they are easier to distribute evenly in this size range.  Col. 1, line 67; col. 2, lines 1-4, 19-22.  Thus, one of ordinary skill in the art would have been motivated to have ensured that the inorganic silica particles of Plotnikov have the specific surface area values suggested by Meyer because particles with this characteristic can be distributed evenly in a composite mixture system, as taught by US ‘843.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
April 30, 2021